 



Exhibit 10

LOAN AGREEMENT

DATE

PARTIES:



(1)   TELCO INVEST LIMITED whose Registered Office is 7-10 Chandos Street,
Cavendish Square, London W1G9DQ       and   (2)   Tricell Distribution Ltd whose
address/Registered Office is Tricell Distribution Ltd, Hilldenpark House,
Tonbridge Road, Hilldenborogh, Kent TN11 9BH

OPERATIVE PART:



1   Interpretation



  1.1   In this agreement unless the context requires otherwise the following
expressions will have the following meaning:

              Expression   Meaning
 
       
1.1.1
  Advance Date   date money is to be paid to the Borrower pursuant to a Request
For Funding
 
       
1.1.2
  the Borrower   Tricell Distribution Ltd
 
       
1.1.3
  Close of Business   5pm
 
       
1.1.4
  Funding Charge   50% of the Gross Profit together with any penalty charged to
the Borrower in respect of each funding loan made

       

Slongden/Telco   1

 



--------------------------------------------------------------------------------



 



         
1.1.5
  Goods   mobile-telephone handsets or accessories to be described in the
Request For Funding
 
       
1.1.6
  Gross Profit   total sale price less total purchase price excluding VAT as set
out in the Request For Funding
 
       
1.1.7
  the Lender   Telco Invest Limited
 
       
1.1.8
  Lenders Business Premises   Imperial House, 3rd Floor,
21-25 North Street,
Bromley BR1 1SD
 
       
1.1.9
  Loan Period   expected period of the loan in days as set out in the Request
For Funding
 
       
1.1.10
  Normal Business Hours   9am – 5pm
 
       
1.1.11
  Penalty   50% of the Gross Profit divided by the Loan Period
 
       
1.1.12
  Principal Sum   Ä2,000,000.00 (Two Million Pounds – Sterling)
 
       
1.1.13
  Request For Funding   a document in the form attached hereto providing

       

Slongden/Telco   2

 



--------------------------------------------------------------------------------



 



         

      The following details of the deal:
 
       

      1) No. of Units to be purchased
 
       

      2) Purchase price
 
       

      3) Sale Price
 
       

      4) Loan Period
 
       
 
      5) Gross profit expected
 
       
1.1.14
  Required Sum   the sum required by the Borrower up to a maximum of the
Principal Sum as set out in the Request For Funding



2   The Lender agrees to make available to the Borrower the Principal Sum on the
date hereof to provide a facility for a short term funding loan to be used by
the Borrower, for the purpose of purchasing the Goods for immediate resale at a
profit.   3   The Borrower covenants with the Lender as follows:



  3.1   to provide the Lender on the Advance Date with a Request For Funding, a
reasonable amount of time prior to the Principal Sum being required by the
Borrower and to:



  3.1.1   fax and e-mail the Request For Funding to the Lender to
01785     286455 and     kim@meatordhall.demon.co.uk     or kim@telcoinvest.com
respectively

       

Slongden/Telco   3

 



--------------------------------------------------------------------------------



 



  3.1.2   telephone the Lender on 07970 570007 to notify that the Request For
Funding will be sent in advance of it being faxed and e-mailed



  3.2   to repay to the Lender the Principal Sum during the Loan Period by the
Close of Business on the last day of the Loan Period     3.3   to pay to the
Lender 50% of the Gross Profit by the Close of Business on the last day of the
Loan Period arising on the sale of the Goods.     3.4   to pay to the Lender the
Penalty for each day that the Borrower defaults on the repayment terms of the
agreement set out in clauses 3.2 and 3.3     3.5   to provide the Lender with
copies of the purchase orders and sales invoices detailed in the Request For
Funding at the Close of Business on the last day of the Loan Period if requested
to do so by the Lender     3.6   the parties agree that any further advance from
the Lender to the Borrower shall be on the same terms as this agreement.



4   The Lender Covenants with the Borrower as follows:



  4.1   to make a decision as to whether to provide the Required Sum within 1
hour of the Request For Funding being received at the Lender’s Business Premises
within Normal Business Hours but the Lender shall not be bound to accept any
Request For Funding received.     4.2   to issue to the Borrower an invoice in
respect of the Funding Charge for each completed funding lean made to the
Borrower no later than the last day of the calendar month in which the Required
Sum was advanced.



5   The whole of the Principal Sum or the balance of it for the time being
unpaid will become due and payable with interest calculated at Barclays Bank
base rate which is

       

Slongden/Telco   4

 



--------------------------------------------------------------------------------



 



    currently set at 4.75% to the date of actual payment immediately if the
Borrower goes into liquidation or has a administrator appointed over its assets.

SIGNED by the Parties on the date at the head of this agreement

SIGNED AS A DEED AND DELIVERED by
Telco Invest Limited in the presence of:

and

Tricell Distribution Ltd

SIGNED AS A DEED AND DELIVERED by

[                              ] in the presence of:

DATED:                              2005

LOAN AGREEMENT

AMS Law
Solicitors
35/47 North Church Street
Sheffield
S1 2DH

       

Slongden/Telco   5

 



--------------------------------------------------------------------------------



 



REQUEST FOR FUNDING

DATE:
REQUEST NO:

         
THE DEAL PROPOSED
 
       
THE GOODS
 
       
UNIT PURCHASE PRICE
  £
 
       
UNIT SALE PRICE
  £
 
       
GROSS SALE PRICE (excluding VAT)
  £
 
       
GROSS PURCHASE PRICE (excluding VAT)
  £
 
       

  GROSS PROFIT   £
 
       

  50% GROSS PROFIT   £
 
       
REQUIRED SUM
 
       
LOAN PERIOD
  ........ DAYS FROM THE DATE HEREOF
 
       
BANK A/C LOAN TO BE PAID TO: -
 
       

      BANK

      SORT CODE

      ACCOUNT NUMBER

      SWIFT CODE

       

Slongden/Telco   6

 